  Case 18-04081         Doc 34     Filed 12/04/18 Entered 12/04/18 08:05:38              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04081
         FELICIA ANN TEAGUE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/15/2018.

         2) The plan was confirmed on 05/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04081       Doc 34       Filed 12/04/18 Entered 12/04/18 08:05:38                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $1,425.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $1,425.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $1,316.60
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $68.40
    Other                                                                   $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,425.00

Attorney fees paid and disclosed by debtor:                $1,550.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ATG CREDIT                      Unsecured          66.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          22.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          22.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          22.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          22.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          23.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          29.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          43.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured          44.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         146.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         180.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         226.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         355.00           NA              NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         453.00           NA              NA            0.00       0.00
COMENITY CAPITAL BANK           Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Unsecured      1,000.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE              Secured              NA         835.12          835.12           0.00       0.00
INTERNAL REVENUE SERVICE        Priority             NA       4,085.22        4,085.22           0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured     11,000.00     32,731.51        32,731.51           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         798.00        798.00          798.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         931.00        906.02          906.02           0.00       0.00
JPMORGAN CHASE BANK NATIONAL    Secured      175,000.00    208,286.53             0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL    Unsecured    239,583.00            NA              NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL    Secured              NA     16,342.07             0.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-04081      Doc 34     Filed 12/04/18 Entered 12/04/18 08:05:38                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim         Claim        Principal       Int.
Name                            Class    Scheduled        Asserted      Allowed         Paid          Paid
MERCHANTS CREDIT GUIDE CO    Unsecured         165.00             NA           NA             0.00        0.00
OPPORTUNITY FINANCIAL LLC    Unsecured         689.00          366.86       366.86            0.00        0.00
QUANTUM3 GROUP LLC           Unsecured         382.00          444.93       444.93            0.00        0.00
REGIONAL RECOVERY SERVICES   Unsecured         476.00          475.68       475.68            0.00        0.00
WEBBANK/FINGERHUT            Unsecured      1,115.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                  $0.00               $0.00
      Mortgage Arrearage                                   $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                  $0.00               $0.00
      All Other Secured                                  $835.12                  $0.00               $0.00
TOTAL SECURED:                                           $835.12                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                               $4,085.22                 $0.00               $0.00
TOTAL PRIORITY:                                         $4,085.22                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $35,723.00                    $0.00               $0.00


Disbursements:

       Expenses of Administration                            $1,425.00
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $1,425.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-04081         Doc 34      Filed 12/04/18 Entered 12/04/18 08:05:38                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
